DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Request for Continued Examination dated March 8, 2021.  Claims 12-16, 19, 21, 22, 33-44 are presently pending and are presented for examination.  

Allowability of the claims
The following is a reason for holding allowability of the claims:

The claimed features of identifying, using the selected aircraft-specific diagnostic model and the retrieved aircraft data, a unique combination of input conditions that triggered the CAS message for the aircraft: identifying a unique maintenance message associated with the unique combination of input conditions that triggered the CAS message, the unique maintenance message identifying a unique maintenance action that rectifies a fault corresponding to the unique combination of input conditions: and transmitting or displaying the unique maintenance message that identifies the unique maintenance action that rectifies the fault, when considered in view of other claimed features are novel and non-obvious in view of the prior art of record.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JAMES M MCPHERSON/Examiner, Art Unit 3669